  1            Q U ARLES & B RADY LLP
                   Firm State Bar No. 00443100
                        Renaissance One
  2                 Two North Central Avenue
                   Phoenix, Arizona 85004-2391
  3                TELEPHONE 602.229.5200


  4       Isaac M. Gabriel, Esq. (#021780)
          isaac.gabriel@quarles.com
  5       Alissa Brice Castañeda, Esq. (#027949)
          alissa.castaneda@quarles.com
  6
          Attorneys for Debtor
  7
                                IN THE UNITED STATES BANKRUPTCY COURT
  8
                                           FOR THE DISTRICT OF ARIZONA
  9
 10       In re:                                         Chapter 11
 11       DUFL, INC.,                                    Case No. 2:20-bk-08464-MCW
 12                               Debtor.                BALLOT REPORT FOR PLAN OF
                                                         REORGANIZATION FOR DUFL, INC.
 13
                                                         Hearing Date:   December 15, 2020
 14                                                      Hearing Time:   11:00 a.m.
                                                         Telephonic:     (877) 402-9753
 15                                                      Access Code:    7471798
 16
 17                DUFL, Inc., the debtor and debtor in possession (the “Debtor”) in above-captione d

 18   Chapter 11 Subchapter V case, hereby files this Ballot Report pursuant to Local Bankruptc y

 19   Rule 3018. This Ballot Report relates to the Debtor’s Plan of Reorganization for DUFL,

 20   Inc. [Dkt. No. 59] (the “Plan”) 1 filed on October 20, 2020. On November 10, 2020, the

 21   Court entered its Order: 1. Setting Confirmation Hearing in Subchapter V Case; and 2.

 22   Fixing Deadlines to (i) Make § 1111(b) Election, (ii) Object to Plan, (iii) Vote on Plan, and

 23   (iv) Object to Discharge [Dkt. No. 62] (the “Order”). The Order set a confirmation hearing

 24   on the Plan for December 15, 2020, and required the Debtor to file this Ballot Report, which

 25   sets forth the results of all timely votes received by the Debtor with respect to the acceptance

 26   or rejection of the Plan by creditors and parties-in- interest entitled to vote on the Plan.

 27
      1      Unless otherwise stated, capitalized terms used but not otherwise defined herein shall
 28   have the meanings ascribed to them in the Plan.


Case 2:20-bk-08464-MCW                 Doc 68 Filed 12/10/20 Entered 12/10/20 18:50:33     Desc
      QB\169665.00002\66111554.1       Main Document    Page 1 of 3
  1   I.       CLASS 1: ADMINISTRATIVE CLAIMS
  2            Class 1 consists of all Claims that are Administrative Claims. Administrative Claims
  3   are not entitled to vote on the Plan.
  4   II.      CLASS 2: PRIORITY CLAIMS
  5            Class 2 consists of all Claims that are Priority Claims. These Claims are unimpa ire d
  6   under the Plan and are not entitled to vote on the Plan.
  7   III.     CLASS 3: GENERAL UNSECURED CLAIMS
  8            Class 3 consists of all Claims that are General Unsecured Claims. Class 3 Claims
  9   are impaired. Accordingly, the holders of Class 3 Claims are entitled vote to either accept
 10   or reject the Plan. Only three Class 3 ballots were received. Two claimants voted to accept
 11   the Plan and one voted to reject the Plan. The two claimants that voted to accept the Plan
 12   did not include claim amounts and therefore the Debtor cannot determine if Class 3 voted
 13   to accept the Plan.
 14   IV.      CLASS 4: INTEREST
 15            Class 4 consists of any Interests in the Debtor. The Holders of Class 4 Interest will
 16   retain their Interests in the Reorganized Debtor except as set forth in the Plan. Class 4
 17   Interests are unimpaired under the Plan and are not entitled to vote on the Plan.
 18   V.       FINAL RESULTS
 19            Class 3 was the only class entitled to vote on the Plan, but its acceptance of the Plan
 20   is not necessary, because the requirements of § 1129(a)(10) do not apply in a Subchapter
 21   V. Pursuant to § 1191(b), a plan under Subchapter V does not need to meet the requireme nts
 22   of § 1129(a)(10). Therefore, the Debtor's Plan can be confirmed without the approval of
 23   any class of creditors.
 24   VI.      PLAN CONFIRMATION OBJECTIONS
 25            An objection to confirmation of the Plan was filed by the State of Arizona ex rel.
 26   Arizona Department of Revenue (the “Objection”).           See, Objection to Confirmation of
 27   Debtor’s Plan of Reorganization for DUFL, Inc. [Dkt. No. 67]. The Debtor anticipates that
 28   the Objection will be consensually resolved.


Case 2:20-bk-08464-MCW             Doc 68 Filed 12/10/20
                                                     -2- Entered 12/10/20 18:50:33        Desc
      QB\169665.00002\66111554.1   Main Document    Page 2 of 3
  1            RESPECTFULLY SUBMITTED this 10th day of December, 2020.
  2                                               QUARLES & BRADY LLP
                                                  Renaissance One
  3                                               Two North Central Avenue
                                                  Phoenix, AZ 85004-2391
  4
  5                                               By /s/ Alissa Brice Castañeda
                                                     Isaac M. Gabriel
  6                                                  Alissa Brice Castañeda
  7                                               Attorneys for Debtor
  8   COPIES of the foregoing sent via
      e-mail on this 10th day of December,
  9   2020, to:
 10   Edward K. Bernatavicius
      Office of the United States Trustee
 11   230 North First Avenue, Suite 204
      Phoenix, AZ 85003
 12   edward.k.bernatavicius@usdoj.gov
      ustpregion14.px.ecf@usdoj.gov
 13
      Jody Corrales
 14   DeConcini McDonald Yetwin & Lacy, P.C.
      2525 E. Broadway Blvd., Suite 200
 15   Tucson, AZ 85716
      jcorrales@dmyl.com
 16   Subchapter V Trustee
 17   John Lee Williams
      Porch Peeler Williams Thomason
 18   102 S. Court Square,
      Waverly, TN 37185
 19   john.williams@porchpeeler.com
 20   Matthew A. Silverman
      Office of the Attorney General
 21   2005 N. Central Ave.
      Phoenix, AZ 85004
 22   matthew.silverman@azag.gov
      Attorney for the State of Arizona
 23   ex rel. Arizona Department of Revenue
 24
      /s/ Alissa Brice Castaneda
 25
 26
 27
 28


Case 2:20-bk-08464-MCW             Doc 68 Filed 12/10/20
                                                     -3- Entered 12/10/20 18:50:33   Desc
      QB\169665.00002\66111554.1   Main Document    Page 3 of 3
